[Cite as State v. Lovingshimer, 2021-Ohio-3339.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      :   JUDGES:
                                                   :   Hon. John W. Wise, P.J.
        Plaintiff-Appellee                         :   Hon. Patricia A. Delaney, J.
                                                   :   Hon. Earle E. Wise, Jr., J.
-vs-                                               :
                                                   :
CHARLES E. LOVINGSHIMER IV                         :   Case No. CT2020-0058
                                                   :
        Defendant-Appellant                        :   OPINION




CHARACTER OF PROCEEDING:                               Appeal from the Court of Common
                                                       Pleas, Case No. CR2019-0261




JUDGMENT:                                              Affirmed




DATE OF JUDGMENT:                                      September 22, 2021




APPEARANCES:

For Plaintiff-Appellee                                 For Defendant-Appellant

TAYLOR P. BENNINGTON                                   CARTER A. BROWN
27 North Fifth Street                                  59 North Fourth Street
P.O. Box 189                                           P.O. Box 488
Zanesville, OH 43702-0189                              Zanesville, OH 43702-0488
Muskingum County, Case No. CT2020-0058                                                     2



Wise, Earle, J.

       {¶ 1} Defendant-Appellant Charles Lovingshimer appeals the December 11,

2020 judgment of the Muskingum County Court of Common Pleas sentencing him to an

aggregate total of two consecutive life sentences without the possibility of parole following

convictions for three counts of gross sexual imposition, three counts of rape involving a

victim under the age of 10, two counts of rape, and one count of child endangering.

Plaintiff appellee is the State of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} A full recitation of the underlying facts is unnecessary to our resolution of

this appeal. Between January 2006 and January 2013, Appellant sexually abused two

children (herein V.1 and V. 2). Following disclosure by the children to their mother in 2017,

an investigation ensued and the children were seen by medical professionals.

       {¶ 3} As a result of the investigation, on May 8, 2019, the Muskingum County

Grand Jury returned an indictment charging Appellant with seven counts of gross sexual

imposition pursuant to R.C. 2907.05(A)(4) felonies of the third degree, three counts of

rape (victim under 10) pursuant to R.C. 2907.02(A)(1)(b), felonies of the first degree, three

counts of rape (force) pursuant to R.C. 2907.02(A)(1)(b), felonies of the first degree, and

one count of child endangering pursuant to R.C. 2919.22(B)(1), a felony of the second

degree.

       {¶ 4} Appellant pled not guilty to the charges and elected to proceed to a jury trial

which began on October 20, 2020. Before trial, the state moved to amend the indictment

to dismiss several counts and renumber the indictment. The trial court granted the motion.

Also before trial, Appellant filed a motion in limine requesting the trial court prohibit the
Muskingum County, Case No. CT2020-0058                                                      3


state from referring to V.1 and V.2 as "victims" during trial. The trial court denied the

motion.

       {¶ 5} On October 22, 2020 the jury returned its verdicts finding Appellant guilty of

three counts of gross sexual imposition (victims under 13) felonies of the third degree,

three counts of rape (force/victim under 10), felonies of the first degree, two counts of

rape (force), felonies of the first degree, and one count of endangering children, a felony

of the second degree.

       {¶ 6} On November 30, 2020, the trial court sentenced Appellant to an aggregate

prison term of two consecutive life sentences without the possibility of parole.

       {¶ 7} Appellant timely filed an appeal and the matter is now before this court for

consideration. He raises two assignments of error for our consideration as follow:

                                              I

       {¶ 8} "APPELLANT WAS DENIED DUE PROCESS UNDER LAW DUE TO THE

TRIAL COURT'S RULINGS ON APPELLANT'S TRIAL AND PRETRIAL OBJECTIONS."

                                              II

       {¶ 9} "THE TRIAL COURT'S DECISION TO DENY APPELLANT'S MOTION IN

LIMINE WAS IN ERROR."

                                              I

       {¶ 10} In his first assignment of error, Appellant argues the trial court's cumulative

erroneous rulings on pretrial and trial objections denied him due process. We disagree.

       {¶ 11} Under the doctrine of cumulative error, "[s]eparately harmless errors may

violate a defendant's right to a fair trial when the errors are considered together." State v.

Harris, 2d Dist. Montgomery No. 19796, 2004-Ohio-3570, ¶ 40, citing State v. Madrigal,
Muskingum County, Case No. CT2020-0058                                                     4


87 Ohio St.3d 378, 397, 721 N.E.2d 52 (2000). "In order to find cumulative error, we first

must find that multiple errors were committed at trial." Id. "A conviction will be reversed

when the cumulative effect of errors in a trial deprives a defendant of a fair trial even

though each of the numerous instances of trial-court error does not individually constitute

cause for reversal." State v. Powell, 132 Ohio St.3d 233, 2012-Ohio-2577, 971 N.E.2d

865, ¶ 223, citing State v. DeMarco, 31 Ohio St.3d 191, 509 N.E.2d 1256 (1987),

paragraph two of the syllabus.

                                         Voir Dire

       {¶ 12} Appellant makes two arguments under this first assignment of error. In the

first he argues the trial court improperly permitted the state to present factual elements of

its case during voir dire over his counsel's objection. We disagree.

       {¶ 13} Because the scope of voir dire lies within the sound discretion of the trial

court, we review Appellant's argument for an abuse of discretion. State v. Jackson, 107

Ohio St.3d 53, 2005-Ohio-5981, 836 N.E.2d 1173, ¶ 28. In order to find an abuse of

discretion, we must determine the trial court's decision was unreasonable, arbitrary or

unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore, 5

Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶ 14} "The scope of voir dire * * * varies depending on the circumstances of each

case." State v. Bedford, 39 Ohio St.3d 122, 129, 529 N.E.2d 913 (1988). A prosecutor

has a right to give an overview of the facts of the case and of those involved in order to

ascertain whether prospective jurors know anything about the offense. State v. Tyler, 50

Ohio St.3d 24, 32, 553 N.E.2d 576 (1990). While jurors must be impartial, they need not

be completely ignorant of the facts and issues involved in a case to be qualified as jurors.
Muskingum County, Case No. CT2020-0058                                                         5


State v. Gross, 97 Ohio St.3d 121, 2002-Ohio-5524, 776 N.E.2d 1061, ¶ 38. "The purpose

of voir dire is not to establish how a juror will vote on the case to be tried; it is to discover

whether any juror has a bias that would prevent him or her from individually weighing the

facts of the case." State v. Madison, 160 Ohio St.3d 232, 2020-Ohio-3735, 155 N.E.3d

867, ¶ 24.

       {¶ 15} In support of his argument that the trial court erred in permitting the state to

present factual evidence of its case during voir dire over his counsel's objection, Appellant

directs us to pages 128-137 of the transcript. Within these pages the prosecutor asked

the prospective jurors where they believed sexual assaults occurred and instances they

could think of where there would be no evidence of a sexual assault. Transcript of Trial

(T.) 128-130. One prospective juror answered there may not be physical evidence if there

had been a passage of time. T. 130. The prosecutor responded "[t]hat is something that

is called delayed reporting." He then asked if any of the prospective jurors were familiar

with the term. T.131. Counsel for Appellant objected.

       {¶ 16} At a side bar counsel for Appellant argued the prosecutor was "starting to

put into play facts not in evidence and we're trying to condition the jury on the case facts."

T. 132. In response the prosecutor pointed out he had not referred to any victims and that

whether or not jurors could accept the idea that sexual assault cases can be proven

without physical evidence and whether they were open to the idea of delayed reporting

was central to whether a potential juror in this matter could fairly weigh the evidence. T.

131. The trial court overruled Appellants objection but cautioned the prosecutor: "* *

*make sure you stay really narrow with regard to this line of questioning." T. 133. The
Muskingum County, Case No. CT2020-0058                                                      6


prosecutor continued his voir dire and counsel for Appellant raised no further objection.

T. 133-137.

       {¶ 17} Appellant argues that after the trial court overruled his objection, the

prosecutor went on to explain the science behind delayed reporting and polled jurors on

the same. But the record simply does not support Appellant's allegations. Rather, the

record reflects the prosecutor asked if jurors would immediately discount the testimony

of a child who did not report their abuse right away and further asked if jurors would be

willing to listen to an expert explain why there may not be physical signs of trauma as a

result of sexual assault. T. 134-137.

       {¶ 18} Upon review of the record, we find the state's questioning of the venire was

narrowly tailored to determine whether any potential jurors harbored any bias which would

make them ill-suited to determine this particular matter. Based on the circumstances of

this case, the trial court's decision to overrule Appellant's objection was not error. We

therefore reject Appellant's arguments pertaining to voir dire.

                                          Hearsay

       {¶ 19} Appellant next argues the trial court erred in permitting hearsay testimony

from J.M. the mother of V.1 and V.2. We disagree.

       {¶ 20} The admission or exclusion of evidence rests in the sound discretion of the

trial court. State v. Sage, 31 Ohio St.3d 173, 180, 510 N.E.2d 343 (1987). As a general

rule, all relevant evidence is admissible. Evid.R. 402; cf. Evid.R. 802. We therefore review

this issue for an abuse of discretion.
Muskingum County, Case No. CT2020-0058                                                      7


         {¶ 21} Hearsay is "a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter

asserted." Evid.R. 801(C).

         {¶ 22} Appellant directs us to pages 425 and 426 of the transcript wherein the state

was conducting direct examination of J.M., mother of the victims. The relevant portion

reads:

                [The State]: Going back to August of 2017, do you remember a

                conversation you had with your daughter [ V.1]?

                [J.M]: Yes

                [The State]: * * * And what was that conversation about?

                [Counsel for Appellant] Objection; hearsay Your Honor.

                [The State]: Your Honor, it goes to - -

                [The Court]: Overruled. Go Ahead.

                [The State]: What was that conversation about?

                [J.M.]: She said [Appellant] raped and molested her.

                [The State]: All right. Based on that conversation what did you do?

                [J.M.]: I called the sheriff's department.



         {¶ 23} Appellant further directs our attention to page 428 of the transcript. At this

point the state's direct examination of J.M. focused on the fact she is a recovering drug

addict and that her drug abuse had impacted her ability to properly parent her children:
Muskingum County, Case No. CT2020-0058                                               8


           [The State]: Taking drugs, did that have an impact on your ability to

           be a good mother?

           [J.M]: Yes it did.

           [The State]: did you place yourself in front of your children?

           [J.M]: Do I? Yes.

           [The State]: Did you then?

           [J.M.]: No.

           [The State]: * * * Did you put yourself - - your needs in front of your

           children's needs?

           [J.M.]: Oh, yes.

           [The State]: And do you remember a time when [V.1] talked to you

           about something that was going on with [Appellant]?

           [Counsel for Appellant]: Objection, Your Honor. It's hearsay.

           ***

           The Court: Stop.

           [Counsel for Appellant]: There's no foundation.

           The Court: Overruled.

           [The State]: Do you remember a time when you were on drugs [V.1.]

           talking to you about something going on with defendant?

           [J.M.]: I know she did. I don't remember the details.

           [The State]: Okay. Do you remember the nature of what she told you

           was going on?

           [J.M]: I remember she used the word rape.
Muskingum County, Case No. CT2020-0058                                                        9


              [The State]: Okay. Did you report it?

              [J.M.]: No.

              [The State]: Did you believe her?

              [J.M.]: No.

              [The State]: When you were told this time, what did you do?

              [J.M]: I contacted law enforcement.

              [The State]: And did you make arrangements for your girls to go to

              Children's Hospital?

              [J.M.]: I did.



       {¶ 24} T. 427-429.

       {¶ 25} Appellee argues this testimony was not hearsay because it was not offered

for the truth of the matter asserted. We agree. The Ohio Supreme Court has recognized

that if a statement is not offered for the truth of the matter asserted, it is not prohibited by

the hearsay rule and will be admissible, subject to the standards governing relevancy and

undue prejudice. State v. LaMar, 95 Ohio St.3d 181, 196, 2002-Ohio-2128, 767 N.E.2d

166, citing State v. Maurer, 15 Ohio St.3d 239, 262-263, 473 N.E.2d 768 (1984). Thus

" 'testimony which explains the actions of a witness to whom a statement was directed,

such as to explain the witness' activities, is not hearsay.' " Id., quoting Maurer at 262.

       {¶ 26} Here, J.M.'s testimony in the first instance was limited to a single statement

made by V.1 to explain why J.M. involved law enforcement. In the second instance J.M.'s

testimony explained why she initially did nothing about the ongoing abuse. Each

statement, therefore, was elicited to explain J.M's actions.
Muskingum County, Case No. CT2020-0058                                                     10


       {¶ 27} In factually similar cases, such testimony was not hearsay. State v.

Hoseclaw, 3d Dist. Allen No. 1-12-31, 2013-Ohio-3486 ¶ 48 ("The trial court did not abuse

its discretion by allowing the witness to testify concerning the victim's statement that she

was raped since it was offered not for its truth but to show why the witness reported the

rape to the victim's mother, which the mother, then, reported to law enforcement."), State

v. Dunn, 9th Dist. No. 04CA008549, 2005-Ohio-1270, ¶ 17, State v. Thomas, 61 Ohio

St.3d 223, 232, 400 N.E.2d 401 (1980) ("It is well established that extrajudicial statements

made by an out-of-court declarant are properly admissible to explain the actions of a

witness to whom the statement was directed").

       {¶ 28} Moreover, even if that were not true, J.M.'s testimony was cumulative to that

of V.1 making its admission harmless error. T. 452-453, 458. "[T]he erroneous admission

or exclusion of hearsay, cumulative to properly admitted testimony, constitutes harmless

error." State v. Hogg, 10th Dist. Franklin No. 11AP-50, 2011-Ohio-6454, ¶ 46.

       {¶ 29} Appellant's complaints regarding both voir dire and the admission of

hearsay evidence are without merit. Since we do not find multiple instances of harmless

error, the doctrine of cumulative error is inapplicable. The first assignment of error is

overruled.

                                              II

       {¶ 30} In his final assignment of error, Appellant argues the trial court erred in

denying his motion in limine to direct the state to refer to V.1 and V.2 as "alleged victims."

We disagree.

       {¶ 31} As an initial matter, Appellant seeks a reversal based upon his motion in

limine. The granting or denial of a motion in limine is a tentative, interlocutory,
Muskingum County, Case No. CT2020-0058                                                     11


precautionary ruling reflecting the trial court's anticipatory treatment of an evidentiary

issue. State v. Grubb, 28 Ohio St.3d 199, 201, 503 N.E.2d 142 (1986). A motion in limine

does not preserve an issue for appeal. Id. Rather, in order to preserve the error, the

evidence must be presented at trial, and a proper objection lodged. Id. paragraph two of

the syllabus (1986). Once properly preserved an appellate court will then review the trial

court's ruling on the objection rather than the ruling on the motion in limine. See Wray v.

Herrell, 4th Dist. Lawrence No. 93CA08, 1994 WL 64293.

       {¶ 32} In his reply brief, Appellant cites five instances wherein the state referred to

V.1 and V.2 as "victims." Our examination of the record reveals Appellant did not lodge

an objection in any of these five instances. We further note four of these instances

occurred during closing argument. Transcript of Trial, Volume III (T. III), 621, 624-625,

632, 651-652. Even if Appellant had objected there would be no error because in closing

argument a prosecutor may comment freely on “what the evidence has shown and what

reasonable inferences may be drawn therefrom.” State v. Lott, 51 Ohio St.3d 160, 165,

555 N.E.2d 293 (1990), quoting State v. Stephens, 24 Ohio St.2d 76, 82, 263 N.E.2d 773

(1970). Referring to the child victims as such in closing argument would therefore not be

improper.

       {¶ 33} The remaining transcript reference cites to a single instance during trial

wherein the prosecutor referred to the V.1 as "victim." This instance occurred during the

direct testimony of Katharine Doughty, a pediatric nurse practitioner who examined the

children following their disclosure of sexual abuse by Appellant. Again, even if Appellant

had objected to this use of the word "victim" we would find no prejudicial error as this was

one isolated incident which took place during a three-day trial.
Muskingum County, Case No. CT2020-0058                                                    12


       {¶ 34} Finally, in his February 2020 Motion in Limine Regarding the Term Victim

as well as here on appeal, Appellant relies on State v. Almedom, 10th Dist. No. 15AP-

852, 2016-Ohio-1553 to support his argument that the trial court should have prohibited

the prosecutor from using the term "victim" with respect to V.1 and V.2. In Almedom,

however, most of the offending references were made by the trial court judge, not the

prosecutor. Additionally, the improper references were made throughout the entire trial.

The Almedom court also found that defense counsel's ineffective assistance, linked with

the trial court's and prosecutor's prejudicial comments, "undermined the proper function

of the adversarial process" so that it could not "be sure a just result was produced." Id. at

¶10. The instant matter presents no comparable facts.

       {¶ 35} Appellant failed to preserve this argument for review and even if he had, it

would be without merit. The final assignment of error is overruled.

       {¶ 36} The judgment of the Muskingum County Court of Common Pleas is

affirmed.



By Wise, Earle, J.

Wise, J., P.J. and

Delaney, J. concur.




EEW/rw